Case 2:21-cr-00048-AJS Document 3 Filed 02/03/21 Page 1 of 1

[54]

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA )
)
V. ) Criminal No. ZI 49
) (18 U.S.C. § 751(a))
RAYMOND ZWIBEL )
) [UNDER SEAL]
INDICTMENT
COUNT ONE
The grand jury charges:

On or about January 8, 2021, in the Western District of Pennsylvania, the defendant,
RAYMOND ZWIBEL, after having been committed to the custody of the Attorney General of the
United States or his authorized representative upon a conviction for the offense of Bank Robbery,
‘at Criminal No. 2:17-cr-56, in the United States District Court for the Western District of
Pennsylvania, and after having been transferred to Renewal, Inc., 339 Boulevard of the Allies,
Pittsburgh, Pennsylvania for confinement, by direction of the Attorney General of the United
States or his authorized representative, did knowingly escape from custody, in that the defendant,
RAYMOND ZWIBEL, left Renewal Inc. and failed to return.

In violation of Title 18, United States Code, Section 751(a).

A True Bill,

 

SCOTT W. ee

United States Attorney
PA ID No. 88352
